Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered December 22, 2003, convicting him of attempted conspiracy in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record demonstrates that his plea of guilty was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Callahan, 80 NY2d 273, 283 [1992]; People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Harris, 61 NY2d 9, 16 [1983]; People v Nixon, 21 NY2d 338 [1967]). To the extent that the defendant’s contention that he was induced to plead guilty by his attorney’s misrepresentation that he would be eligible for shock incarceration is based on matter dehors the record, it may not be reviewed on direct appeal (see People v Haynes, 39 AD3d 562, 564 [2007]). Insofar as we are able to review that claim, it is refuted by the plea minutes, which demonstrate that counsel clearly and unequivocally stated on the record that he did not think that the defendant was eligible for such treatment. Skelos, J.P., Dillon, Angiolillo, Eng and Sgroi, JJ., concur.